                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE



Inventergy LBS, LLC,                                        Case No. 1:19-cv-01484-RGA
       Plaintiff,                                           Patent Case
       v.                                                   Jury Trial Demanded
Agilis Systems, LLC,

       Defendant.


             PLAINTIFF INVENTERGY'S NOTICE OF VOLUNTARY DISMISSAL

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Inventergy LBS,

LLC hereby dismisses this action without prejudice. Defendant has not yet answered the

Complaint or moved for summary judgment.



Dated: August 28, 2019            Respectfully submitted,

                                  /s/Stamatios Stamoulis
                                  Stamatios Stamoulis (No. 4606)
                                  800 N. West Street, Third Floor
                                  Wilmington, DE 19801
                                  Telephone: (302) 999-1540
                                  Facsimile: (302) 762-1688
                                  stamoulis@swdelaw.com


                                  Isaac Rabicoff
                                  (Pro Hac Vice admission pending)
                                  Rabicoff Law LLC
                                  73 W Monroe St
                                  Chicago, IL 60603
                                  (773) 669-4590
                                  isaac@rabilaw.com

                                  Counsel for Plaintiff
                                  Inventergy LBS, LLC


                                               1
                               CERTIFICATE OF SERVICE
       The undersigned certifies that a copy of the foregoing document was served on all parties
who have appeared in this case on August 28, 2019, via the Court's CM/ECF system.


                             /s/Stamatios Stamoulis
                             Stamatios Stamoulis (No. 4606)




SO ORDERED this ______ day of _______________, ______.


                                            _____________________________________
                                            UNITED STATES DISTRICT JUDGE




                                               2
